Case 3:20-cv-01282-S-BT Document 45 Filed 03/23/21 Page1ofi1 PagelD 553

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

MAYFORD KENNETH DAVIS, JR. §
§
v. § CIVIL ACTION NO. 3:20-CV-1282-8-BT
§
DALLAS COUNTY TEXAS CHILD §
SUPPORT ENFORCEMENT AGENCY, §
et al. §
ORDER

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions,
and Recommendation of the United States Magistrate Judge.’

Furthermore, the Court DECLARES Plaintiff Mayford Kenneth Davis, Jr. to be a
vexatious litigant. It is therefore ordered that he is SANCTIONED and BARRED from filing
any future lawsuit in this District without first obtaining an order permitting him to do so. Any
case filed, removed, or transferred to this District without an application seeking leave to file shall
not be reviewed. Failure to comply with this Order will result in the sua sponte administrative
closure of any case filed, removed, or transferred by Plaintiff in violation of this Order.

SO ORDERED.

SIGNED March 23, 2021.

 

 

UNITED STATES DISTRICT JUDGE

 

! Although Plaintiff filed a Notice of Appeal [ECF No. 44] on March 17, 2021, the notice contained no objections to
the Findings, Conclusions, and Recommendation [ECF No. 41] filed on March 2, 2021. The Court further notes that,
notwithstanding Plaintiff's attempt to appeal the “Judgement” entered on March 2, 2021, see ECF No. 44, judgment
has not yet been entered in this case.

 
